Citation Nr: 1216289	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-25 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran testified at an April 2012 hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, the Veteran's claim of entitlement to service connection for a traumatic brain injury (TBI) must be remanded for further development before it is ready for appellate review.

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The duty to assist includes assisting the veteran in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Veteran argues that he injured his head in a motor vehicle accident while serving in Afghanistan around June or July 2005.  At the April 2012 Board hearing, he stated that the accident occurred near Jalalabad, Afghanistan, and that he had been rendered unconscious for several minutes.  He was medically evacuated to the hospital at Forward Operating Base Salerno in Afghanistan, and then transferred to the hospital at Bagram Air Base in Afghanistan.  He testified that a laceration to his head was treated with several surgical staples.  

The service treatment records make no mention of a motor vehicle accident, and are likewise negative for any head injuries.  Indeed, the April 2006 report of medical history, which was filled out shortly before the Veteran's separation from active service, reflects a doctor's notation stating that the Veteran had suffered from dizzy spells and headaches since December 2004, and that he had no history of  head trauma.  The Veteran also denied a history of head trauma or period of unconsciousness or concussion in the checklist section of this form, although he indicated a history of other medical issues, to include dizziness and headaches.  Nevertheless, the evidence of record includes a May 2005 e-mail from the Veteran to his mother (the e-mail was apparently sent to his sister's e-mail address, but according to a September 2008 statement by the Veteran's mother, he had sent the same e-mail to both of them) which states that he had sustained an injury to his head as well as a broken arm in a vehicle rollover accident the night before, and that his head injury required eleven staples.  

The Veteran's in-service clinical records, which would show any possible hospitalizations, have not been requested.  On remand every effort should be made to obtain the Veteran's in-service hospitalization records from the Forward Operating Base Salerno hospital in Afghanistan, and the hospital at Bagram Air Base in Afghanistan from May 1, 2005 to July 31, 2005.  

The Board also finds that additional VA treatment records must be obtained.  In this regard, VA treatment records dated in April 2008 and August 2008 reflect that the Veteran established care with VA in November 2007, and was diagnosed with a TBI at this time.  The Veteran's treatment records dated prior to December 2008 were not obtained.  A few VA treatment records dated in 2008 were submitted by the Veteran, but these are clearly far from complete, and there are no VA treatment records dated in 2007 in the file.  On remand, every effort should be made to obtain the Veteran's VA treatment records at the Salisbury VA Medical Center (VAMC) dated in the period from January 2007 to December 2008.  These records should be associated with the virtual file or the hard file, as appropriate. 

The agency of original jurisdiction (AOJ) should also take this opportunity to provide a new VA examination.  In this regard, the Board acknowledges the fact that the Veteran has been diagnosed with a TBI and with postconcussion syndrome, as shown in a May 2008 VA examination report, a June 2008 VA treatment record, and other VA medical records.  However, the diagnosis of TBI or postconcussion syndrome does not appear to be based on objective clinical findings but rather on the Veteran's reported history.  No objective pathology of the head has been noted.  In this regard, an undated VA treatment record, which is likely dated in 2008, reflects a "provisional diagnosis" of a TBI, but also indicates that the results of an MRI were negative.  Likewise, the June 2008 VA treatment record reflects that a CT scan of the head was negative.  The June 2008 VA treatment record does state that the Veteran had symptoms consistent with postconcussion syndrome, including headaches, memory impairment, mood swings, and tinnitus.  However, most of these symptoms can also be associated with other disorders.  Indeed, service connection has already been established for posttraumatic stress disorder (PTSD) and headaches.  Significantly, with regard to PTSD, a December 2009 VA examination report states that the symptoms caused by a TBI and PTSD symptoms were overlapping and that it was not possible to distinguish which symptoms were attributed to which disability without resorting to speculation.  This suggests that some of the Veteran's symptoms that have been attributed to a TBI or postconcussion syndrome may just as readily be attributed to PTSD.  Moreover, in a January 2009 VA treatment record, the Veteran's treating physician stated that she could not attribute the Veteran's cognitive and memory difficulties to a TBI given that these symptoms can also be side effects of medication the Veteran was taking at the time.  In this regard, a May 2009 VA treatment record reflects that the Veteran did not like one of the medications he was taking, because he felt it "dulled" his memory. The Board also notes that tinnitus is usually associated with noise exposure, and service connection has in fact been established for hearing loss.  Finally, according to the Veteran's April 2006 report of medical history, his headaches had their onset in December 2004, prior to the alleged head injury, and it was noted that he had a history of migraines.  Migraines, of course, are not necessarily trauma-related. 

Although VA may not order additional development for the sole purpose of obtaining evidence unfavorable to a claimant, VA has discretion to determine when additional information, to include a VA examination, is needed to adjudicate a claim.  See Mariano v. Principi, 17 Vet. App. 305, 312 (2003); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Shoffner v. Principi, 16 Vet. App. 208, 213 (2002).  In this case, the Board finds that clarification of the evidence is warranted based on the absence of any objective clinical findings supporting a diagnosis of a TBI, and based on the absence of an adequate rationale as to why symptoms ordinarily attributable to other disorders are indicative of a TBI, apart from the fact that the Veteran allegedly sustained a head injury in service.  Accordingly, the Veteran should be scheduled for a new VA examination by an examiner with appropriate expertise, such as a neurologist, to assess whether he has residuals of a TBI sustained in active service.  A complete rationale must be provided, to include, if applicable, a thorough explanation of how the clinical findings support a diagnosis of TBI.

Accordingly, the case is REMANDED for the following actions:

1. Every effort should be made to obtain the Veteran's service clinical records reflecting any treatment at Forward Operating Base Salerno hospital in Afghanistan, and the hospital at Bagram Air Base in Afghanistan from May 1, 2005 to July 31, 2005.  

If VA is unable to secure these records, all efforts to obtain them must be documented in the claims folder.  Further, the AOJ must notify the Veteran of this fact and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

2. The Veteran's VA treatment records from the Salisbury VAMC dated in the period from January 2007 to December 2008 should be obtained and associated with the file.  The records may be associated with the virtual file or the hard file, as deemed appropriate. 

If VA is unable to secure these records, all efforts to obtain them must be documented in the claims folder.  Further, the AOJ must notify the Veteran of this fact and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2011). 

3. After the above development is completed, the Veteran should be scheduled for a VA examination to assess whether he has residuals of a TBI sustained in active service.  The examination must be performed by an examiner with appropriate expertise, such as a neurologist.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  The examiner should also review the Board's discussion in the body of this remand for a helpful overview. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) that the Veteran has residuals of a TBI sustained in active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

A complete rationale must be provided, to include, if applicable, a thorough explanation of how the clinical findings support a diagnosis of TBI.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  (It is noted that a considerable amount of evidence has been received since the May 2009 SOC was issued. ) If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


